FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: AMY & VICKY, Child                
Pornography Victims.
AMY & VICKY, Child Pornography
Victims,
                                                No. 12-73414
                       Petitioners,
                                                   D.C. No.
               v.
                                               2:08-cr-00354-
UNITED STATES DISTRICT                              RAJ-1
COURT FOR THE WESTERN
                                                  OPINION
DISTRICT OF WASHINGTON, SEATTLE,
                      Respondent,
JOSHUA OSMUN KENNEDY,
            Real Party in Interest.
                                         
            Petition for Writ of Mandamus to the
                  United States District Court
           for the Western District of Washington
          Richard A. Jones, District Judge, Presiding

                 Submitted October 23, 2012*

                     Filed October 24, 2012

      Before: Ronald M. Gould, Richard R. Clifton, and
                Jay S. Bybee, Circuit Judges.

                       Per Curiam Opinion



  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               13034
                     IN RE AMY & VICKY                13035




                        COUNSEL

Paul G. Cassell, Appellate Clinic, S.J. Quinney College of
Law at the University of Utah, Salt Lake City, Utah, for the
petitioners.
13036                    IN RE AMY & VICKY
Suzanne Lee Elliott, Law Offices of Suzanne Lee Elliott,
Seattle, Washington, for real party in interest Joshua Ken-
nedy.

Catherine Lynskey Crisham, Assistant U.S. Attorney, Office
of the U.S. Attorney, Seattle, Washington, for the United
States.


                             OPINION

PER CURIAM:

  This is a petition for a writ of mandamus filed pursuant to
18 U.S.C. § 3771, the Crime Victims Rights Act (“CVRA”).1

   [1] This matter has previously been on appeal, see United
States v. Kennedy, 643 F.3d 1251 (9th Cir. 2011)
(“Kennedy”), and a three-judge panel of this court affirmed
defendant’s conviction and sentence but vacated the prior res-
titution order entered by the district court. In so doing, the
panel applied United States v. Laney, 189 F.3d 954, 965 (9th
Cir. 1999) (holding that 18 U.S.C. § 2259 “incorporates a
requirement of proximate causation” based in part on the
“proximate result” language in 18 U.S.C. § 2259(b)(3)(F)),
and concluded that for purposes of determining causation, “a
court must identify a causal connection between the defen-
dant’s offense conduct and the victim’s specific losses” before
awarding restitution under 18 U.S.C. § 2259. See Kennedy,
supra, 643 F.3d at 1262. The panel then remanded for further
proceedings.

   On remand, the district court denied restitution to petitioner
“Amy” but awarded petitioner “Vicky” $4,545.08 in restitu-
tion on August 24, 2012 and October 11, 2012, respectively.
  1
   Petitioners’ motion to file a reply memorandum in support of the man-
damus petition is granted. The reply has been filed.
                      IN RE AMY & VICKY                   13037
Petitioners Amy and Vicky challenge these district court
orders.

   In reviewing CVRA mandamus petitions, this court “must
issue the writ whenever we find that the district court’s order
reflects an abuse of discretion or legal error,” and we need not
balance the factors outlined in Bauman v. U.S. Dist. Court,
557 F.2d 650 (9th Cir. 1977) in deciding these petitions.
Kenna v. U.S. Dist. Court, 435 F.3d 1011, 1017 (9th Cir.
2006).

   [2] Petitioners contend that this court erroneously decided
Kennedy, and urge us to overrule Kennedy and reverse the
district court’s restitution orders. Petitioners note that the
Fifth Circuit, sitting en banc, recently held that:

    § 2259 only imposes a proximate result requirement
    in § 2259(b)(3)(F); it does not require the Govern-
    ment to show proximate cause to trigger a defen-
    dant’s restitution obligations for the categories of
    losses in § 2259(b)(3)(A)-(E). Instead, with respect
    to those categories, the plain language of the statute
    dictates that a district court must award restitution
    for the full amount of those losses.

In re Unknown, ___ F.3d ___, 2012 WL 4477444, at *1 (5th
Cir. Oct. 1, 2012) (en banc).

   [3] While we acknowledge that the Fifth Circuit adopted a
different statutory interpretation of 18 U.S.C. § 2259 than that
in Laney and Kennedy, those cases remain binding on this
panel absent “intervening higher authority” that is “clearly
irreconcilable” with our circuit precedent. Miller v. Gammie,
335 F.3d 889, 893, 900 (9th Cir. 2003) (en banc). A decision
from the Fifth Circuit, our sister circuit, is not “intervening
higher authority” and does not authorize us to abandon a prior
panel opinion. See Ortega-Mendez v. Gonzales, 450 F.3d
1010, 1019 (9th Cir. 2006) (noting that intervening higher
13038                 IN RE AMY & VICKY
authority includes decisions of the Supreme Court and of this
court sitting en banc). Indeed, petitioners concede as much in
their petition. To change the law of this circuit, petitioners
must raise this issue in a petition for rehearing en banc or in
a petition for writ of certiorari at the United States Supreme
Court. Accordingly, this petition for a writ of mandamus is
denied.

  DENIED.